Citation Nr: 0801574	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-39 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial increased rating for major 
depressive disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985, from September 2001 to September 2002, and from 
February 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for major depressive disorder and assigned a 50 percent 
rating.  The veteran filed a timely appeal with respect to 
that rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his November 2005 substantive appeal, the veteran 
indicated that the RO had not considered his records from the 
Mayaguez VA Outpatient Center.  The claims folder contains 
treatment records from that center dated from April 2004 
until February 2005.  A request for records of the veteran's 
treatment for major depressive disorder at the Mayaguez VA 
Outpatient Center since February 2005 should be requested.

In May 2006, the veteran filed a claim for a total disability 
rating based on individual unemployability (TDIU) based in 
part on his service-connected major depressive disorder.  
Submitted concurrently with the claim was a medical document 
signed by a private physician, Dr. A.C.  Upon remand, Dr. 
A.C. should be asked to provide any treatment records 
regarding the veteran's treatment for major depressive 
disorder.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain any records from the Mayaguez 
VA Outpatient Center pertaining to the 
veteran's treatment for major depressive 
disorder since February 2005.

2.   The veteran should be asked to 
identify all non-VA treatment providers, 
including Dr. C., who have treated him for 
major depressive disorder in the recent 
past.  After securing the necessary 
releases, the RO should obtain those 
treatment records.

3.  Following receipt of the 
aforementioned medical records, the 
veteran should be afforded an additional 
VA mental health examination in  order to 
determine the current severity of his 
service-connected major  depressive 
disorder.  Prior to the examination,  the 
examiner is requested to review the claims 
folder.  A complete rationale for any 
proffered opinion should be provided.

The examiner is requested to: 

a).  determine all current 
manifestations associated with the 
veteran's service-connected major 
depression  and to comment on their 
severity.

b).  specifically address the degree of 
social and occupational impairment 
caused by the veteran's major 
depression.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided. 

c).  provide an opinion as to the 
impact, if any, that the veteran's 
service-connected major depression has 
on his ability to secure or follow a 
substantially gainful occupation.   

4.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
